Citation Nr: 0733287	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure 
and/or diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Togus, Maine, which denied the veteran service 
connection for a skin disability and peripheral neuropathy, 
both claimed as secondary to herbicide exposure, and an 
increased rating for PTSD.  The veteran subsequently 
initiated and perfected appeals of these determinations.  
During the course of this appeal, the veteran's claim was 
transferred to the Boston, Massachusetts RO.  

This appeal was originally presented to the Board in February 
2007, at which time it was remanded for additional 
development.  In September 2007, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran seeks service connection for a 
skin disability and peripheral neuropathy, both claimed as 
secondary to herbicide exposure.  He also seeks an increased 
rating for his service-connected PTSD.  It appears the RO 
scheduled the veteran for VA examinations in March 2005, for 
which he failed to report.  However, a VA notation in the 
record indicates the veteran was in Massachusetts at the time 
of his examinations, and would not return to Maine until the 
spring or summer.  Since that time, the veteran has expressed 
his willingness to report for VA examination.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, could result in adverse actions for the 
claims on appeal.  See 38 C.F.R. § 3.655 (2007).  

Review of the record indicates VA examinations are necessary 
for each of the veteran's pending claims.  The veteran 
reported a skin disorder during and after military service, 
according to a 1975 VA examination report.  He also had 
confirmed service in Vietnam; thus, herbicide exposure is 
presumed.  38 C.F.R. § 3.307(a)(6) (2007).  The Board also 
notes the veteran has confirmed combat exposure, and thus his 
lay assertions regarding any in-service disease or injury 
sustained during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  
38 U.S.C.A. § 1154(b) (West 2002).  At his September 2007 
personal hearing, he reported a history of recurrent boils in 
the groin and lower abdominal region which have been present 
since service.  The Board finds this testimony credible, and 
notes the veteran is competent to report easily-observable 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, the veteran has yet to be afforded a VA 
medical examination to determine the proper diagnosis and 
etiology for any current skin disability.  Thus, a VA 
examination is warranted.  

Next, regarding the veteran's service connection claim for 
peripheral neuropathy, the Board notes the veteran has a 
history of multiple low back surgeries, and stated at his 
September 2007 hearing that he has been told he may have 
diabetes, possibly resulting in or contributing to his 
peripheral neuropathy.  Diabetes (Type II) is among the 
disabilities for which service connection is presumed in 
veterans with confirmed herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a), 3.309(e) (2007).  Thus, the cause of the 
veteran's claimed peripheral neuropathy is unclear.  However, 
the veteran has not been afforded a VA neurological 
examination to determine the etiology of his peripheral 
neuropathy.  

Regarding his increased rating claim for PTSD, the veteran 
has not been examined for this disability since his claim was 
filed in September 2004.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  As the veteran currently receives VA 
medical treatment, the RO should obtain 
any recent VA medical records that are not 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
dermatological examination for the purpose 
of evaluating his claimed skin disability.  
The claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should 
identify any current disabilities of the 
appellant's skin.  Based on a review of 
the claims file and the examination 
findings, the examiner should state the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that any current skin disability 
is the result of, or is otherwise related 
to, any disease or injury incurred during 
the veteran's military service, to include 
herbicide exposure.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  The veteran should be afforded a VA 
neurological examination for the purpose 
of evaluating his claimed peripheral 
neuropathy.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, including 
nerve conduction studies and diabetes 
mellitus screening, should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should identify any current 
neurological disabilities.  Based on a 
review of the claims file and the 
examination findings, the examiner should 
state the medical probability (less likely 
than not; at least as likely as not; or 
more likely than not) that any current 
neurological disability is the result of, 
or is otherwise related to, any disease or 
injury incurred during the veteran's 
military service, to include herbicide 
exposure.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

4.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the extent and severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  The examiner 
should comment on the extent to which the 
veteran's PTSD affects his occupational 
and social functioning.  A multi-axial 
assessment should be conducted, with a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (GAF score) and an explanation 
of the numeric code assigned.  Any other 
impairment resulting from the veteran's 
PTSD should also be noted.  The medical 
basis for all opinions expressed should 
also be given.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence received.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

